Citation Nr: 0217069	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  00-07 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizoaffective disorder.  

2.  Entitlement to service connection for schizoaffective 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
to August 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran appeared before the undersigned Member of the 
Board in September 2002, and gave testimony in support of 
his claim.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for schizoaffective 
disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) [to be codified at 38 C.F.R. 
§ 19.9(a)(2)].  When such development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 20.903.]  After giving 
such notice and reviewing the veteran's response, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.   

2.  In April 1984, the Board denied entitlement to service 
connection for a psychiatric disability.  

3.  Evidence received since the April 1984 Board decision is 
not cumulative or duplicative and is so significant that it 
must be considered to fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The Board's August 1984 decision, which denied 
entitlement to service connection for a psychiatric 
disability is final. 38 U.S.C.A. §§ 5103, 5103A, 5107, 
7104(b) (West 1991 & Supp. 2002); 38 C.F.R. § 20.1100 
(2002).

2.  The evidence received since the Board's August 1984 
decision is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, and a 
statement of the case of the evidence necessary to 
substantiate his claim.  Further, since the Board has 
determined that the evidence of record is sufficient to make 
a favorable determination on the issue of whether new and 
material evidence has been received, the Board finds that 
further development is not necessary.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The veteran essentially contends that new and material 
evidence has been submitted to reopen a claim for service 
connection for schizoaffective disorder, and that the claim 
should be granted.  

Service connection for a psychiatric disability was denied 
by the Board in April 1984.  The Board determined that the 
veteran's psychiatric disability preexisted service and was 
not aggravated thereby.  The evidence of record consisted of 
service medical records, VA hospitalization reports and a 
statement from two private physicians.  The service records 
noted that the veteran was treated for diagnosed schizoid 
personality in June 1980.  After a second hospitalization 
that same month with the same diagnosis, he was 
administratively discharged from the military.  VA records 
showed that the veteran was hospitalized from November 1980 
to September 1981.  It was noted that by history, the 
veteran reported 3 pre-service hospitalizations, one in 1978 
where he was hospitalized for one month, the next three 
weeks later as the result of a suicide attempt, and finally 
in October 1979 in England.  The September 1982 statement 
from two private examiners reflected that the veteran had 
been treated since September 1981 and that he had a history 
of 3 preservice hospitalizations for a psychotic disorder.  
It was also stated that the veteran decompensated in 
service.  

Generally, a claim which has been denied by the Board may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7105 (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim.  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. § 
3.156.  If new and material evidence has been presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist the veteran 
in the development of his claim has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999).  New and material evidence 
is evidence not previously submitted to VA decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The medical evidence consists of VA medical records 
from 1986 to 1998 which reflect continuing treatment for 
schizophrenia and other psychiatric complaints; a May 1999 
and June 2000 statements from a VA clinical psychologist; 
and hearing testimony before the undersigned Member of the 
Board.  

The Board finds that, some of the evidence submitted since 
the April 1984 Board decision is new in that it was not 
previously of record, and also material to the veteran's 
claim of service connection.  This is because the evidence 
contains opinions concerning aggravation of the veteran's 
psychiatric disability in service.  Specifically, the VA 
clinical psychologist opined in two statements that the 
veteran's psychiatric disability was aggravated during 
service.  This evidence is new and material to the claim.  
Thus the veteran's claim is reopened and will be considered 
on a de novo basis.  



ORDER

New and material evidence has been submitted and the claim 
of entitlement to service connection for schizoaffective 
disorder is reopened, and to that extent, the claim is 
granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

